DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 10/26/2020 has been considered by the Examiner.  Two of the cited references appear to be cited erroneously.  The Examiner believes that the U.S Patent Reference by Vreman was intended to be cited as U.S Patent No. 6,596,016.  The Examiner believes that the Foreign Reference by Euro-Celtique, S.A. was intended to be cited as WO 2004/023974.  Please make corrections.

Specification
The disclosure is objected to because of the following informalities: 
Page 1, lines 9-10: “breakdown of red cells” should be changed to “breakdown of red blood cells”.  
Page 8, lines 18-19: “the the processor” should be changed to “the processor”.
Page 9, line 4: “(see FIGURE 3)” should be changed to “(see FIGURE 4)”.
Appropriate correction is required.

Claim Objections
Claim 8 objected to because of the following informalities:
Line 3: “further programmed to” should be changed to “further programmed to:”.  Please add colon.
Claim 9 objected to because of the following informalities:  
Lines 1-2: “of any one of claim 1” should be changed to “of claim 1”.
Claim 19 objected to because of the following informalities:
Line 1: “The device of,” should be changed to “The device of claim 12”.  Based on the rest of the claim set, the Examiner believes the Applicant intended for instant claim 19 to be dependent on claim 12 and claim 19 will be examined as such.  The Examiner notes that while this assumption could be incorrect based on the dependency the Applicant intended, the objection of not including a claim from which claim 19 still remains.  Please make appropriate corrections.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a housing configured for attachment to a patient” in claim 1 (line 2).
“at least one electronic processor disposed on or in the housing and programmed to: continuously generate a current bilirubin level measurement from the detected probe light reflected from or transmitted through the skin of the patient” in claim 1 (lines 10-12).
“the at least one electronic processor is further programmed to: apply a model to the current bilirubin level measurement to estimate a time at which the safe bilirubin level will be reached” in claim 3 (lines 2-4). 
“the at least one electronic processor is further programmed to: calibrate the one or more photodetectors with bilirubin levels obtained from blood of the patient” in claim 6 (lines 2-4).
“the at least one electronic processor is programmed to continuously generate the current bilirubin level measurement from the intensities of the detected first and second probe light reflected from the skin of the patient” in claim 9 (lines 8-10).
“the at least one electronic processor is programmed to continuously generate the current bilirubin level measurement from skin color data derived from the detected spectrum of the polychromatic probe light reflected from the skin of the patient” in claim 10 (lines 7-9).
“a housing configured for attachment to a patient” in claim 12 (line 2).
“at least one electronic processor programmed to: continuously estimate a bilirubin level in the patient by comparing the measured intensity of light at the first and second wavelengths” in claim 12 (lines 8-10).
“the at least one electronic processor is further programmed to: apply a linear model to the continuously estimated bilirubin level in the patient to determine a remaining amount of time for phototherapy” in claim 18 (lines 1-4).
“the at least one electronic processor is further programmed to: calibrate the photodetector with bilirubin levels obtained from blood of the patient” in claim 19 (lines 1-3).
“with at least one electronic processor: continuously estimate a bilirubin level in the patient by comparing the measured intensity of light at the first and second wavelengths” in claim 20 (lines 8-10).
“with at least one electronic processor: … apply a linear model to the continuously estimated bilirubin level in the patient to determine a remaining amount of time for phototherapy” in claim 20 (lines 8 and 11-12).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure is found in the following areas of the specification:
Page 6, lines 17-25
Page 8, lines 4-28
Figure 4; Page 9, lines 3-10; Page 11, lines 3-26
Page 8, line 29-Page 9, line 2
Page 8, lines 4-28
Page 8, lines 4-28
Page 6, lines 17-25
Page 8, lines 4-28
Figure 4; Page 9, lines 3-10; Page 11, lines 3-26
Page 8, line 29-Page 9, line 2
Page 8, lines 4-28
Figure 4; Page 9, lines 3-10; Page 11, lines 3-26
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "safe bilirubin level" in claim 1 (line 14), claim 12 (line 12), and claim 20 (line 15) is a relative term which renders the claim indefinite.  The term "safe bilirubin level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “safe bilirubin level” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
*Claims 2-11 and 13-19 are also rejected as a result of their dependency on rejected claims.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, and 10-11 are rejected under 35 U.S.C. and 102(a)(1) and 102(a)(2) as being anticipated by Van Abeelen, et al. (WO 2018/060069) (cited in IDS).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Van Abeelen teaches (Figure 1, Figure 4, element 40) a phototherapy monitoring device (abstract; page 6, lines 16-23; page 8, lines 24-29), comprising: (Figure 1, element 20 – housing; Figure 7, element 58 – phototherapy blanket, e.g., housing) a housing configured for attachment to a patient (page 4, lines 22-27; page 10, lines 26-32; page 7, lines 31-33); (Figure 4, element 44 – controller, which may comprise a user interface) a user interfacing device (page 9, lines 21-27); (Figure 1, elements 10 and 12) an optical bilirubin sensor (abstract; page 6, lines 19-25) including: (Figure 1, element 12a – light source) one or more light sources operative to generate probe light and arranged on or in the housing such that the probe light is reflected from or transmitted through skin of the patient when the housing is attached to the patient (page 6, lines 19-24; page 7, lines 4-6 and 31-33); and (Figure 1, element 12b – light detector, i.e., photodetector) one or more photodetectors arranged on or in the housing to detect the probe light reflected from or transmitted through the skin of the patient (page 2, lines 15-21 – light detector receives the light reflected from the skin; page 6, lines 19-24; page 7, lines 31-33); and (Figure 7, element 44) at least one electronic processor disposed on or in the housing (page 8, lines 24-25) and programmed to: continuously generate a current bilirubin level measurement from the detected probe light reflected from or transmitted through the skin of the patient (abstract – continuous measurement of the total serum bilirubin; page 4, lines 9-14; page 9, lines 1-3); and control the user interfacing device to generate a notification when the current bilirubin level measurement satisfies a safe bilirubin level (page 9, lines 21-34 – the user interface may provide information to the caregiver, such as the current TSB level.  The user interface may provide a recommendation accompanied by a visible or audible alarm intended to alert the user that more preferable settings are available (therefore, inversely the user interface provides notification of satisfying a safe bilirubin level)).
Therefore, claim 1 is unpatentable over Van Abeelen, et al.

Regarding claim 2, Van Abeelen teaches the phototherapy monitoring device of claim 1, wherein the at least one electronic processor is further programmed to: control a phototherapy device to change a rate of emitted phototherapy light towards the patient when the current bilirubin level measurement satisfies the safe bilirubin level (page 9, lines 10-14 – when treatment is no longer necessary, i.e., safe level).
Therefore, claim 2 is unpatentable over Van Abeelen, et al.

Regarding claim 5, Van Abeelen teaches the phototherapy monitoring device of claim 1, wherein (Figure 1, elements 12a and 20) the one or more light sources of the optical bilirubin sensor are arranged on or in the housing to generate the probe light directed outward from a periphery of the housing (page 6, lines 19-23; page 7, lines 31-33).
Therefore, claim 5 is unpatentable over Van Abeelen, et al.

Regarding claim 7, Van Abeelen teaches (Figure 4, element 44) the phototherapy monitoring device of claim 1, wherein the user interfacing device comprises one or more of: a display mounted on the housing and displaying the notification, a loudspeaker sounding the notification comprising an audible alarm, or a wireless communication interface via which the notification is transmitted as an electronic message (page 9, lines 21-34 – controller may communicate with a separate user interface and display a recommendation to the caregiver, accompanied by a visible or audible alarm intended to alert the user that more preferable settings are available).
Therefore, claim 7 is unpatentable over Van Abeelen, et al.

Regarding claim 8, Van Abeelen teaches the phototherapy monitoring device of claim 1, wherein (Figure 4, element 44) the user interfacing device comprises a display and the at least one electronic processor is further programmed to continuously display the current bilirubin level measurement as at least one of a real-time value and a trend line (page 9, lines 21-34 – the controller may comprise a user interface for informing the caregiver of the TSB measurements.  The user interface may provide information to the caregiver, such as the current TSB level, the TSB level trend and/or the TSB level as a function of time).
Therefore, claim 8 is unpatentable over Van Abeelen, et al.

Regarding claim 10, Van Abeelen teaches the phototherapy monitoring device of claim 1, wherein: the one or more light sources of the optical bilirubin sensor are operative to generate polychromatic probe light (page 2, lines 15-21 – A transcutaneous bilirubin measurement device has a source of white light (i.e., polychromatic light) which irradiates the skin of the patient; page 7, lines 3-6); (Figure 1, element 12b – light detector, i.e., photodetector) the one or more photodetectors are arranged on or in the housing to detect a spectrum of the polychromatic probe light reflected from the skin of the patient (page 2, lines 15-21 – light detector receives the light reflected from the skin; page 6, lines 19-24; page 7, lines 31-33); and (Figure 7, element 44) the at least one electronic processor is programmed to continuously generate the current bilirubin level measurement from skin color data derived from the detected spectrum of the polychromatic probe light reflected from the skin of the patient (abstract – continuous measurement of the total serum bilirubin; page 4, lines 9-14; page 8, lines 24-25; page 9, lines 1-3).
Therefore, claim 10 is unpatentable over Van Abeelen, et al.

Regarding claim 11, Van Abeelen teaches the phototherapy monitoring device of claim 1, wherein (Figure 1, elements 10, 18, and 20; Figure 7, elements 10 and 58) the housing is configured for attachment to a patient by at least one of a belt, an adhesive, or by being embedded in a phototherapy garment (page 4, lines 6-8; page 6, lines 24-25; page 10, lines 26-32).
Therefore, claim 11 is unpatentable over Van Abeelen, et al.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Abeelen, et al. (WO 2018/060069) (cited in IDS) in view of Ciurczak, et al. (WO 2004/023974) (cited in IDS).

Regarding claim 3, Van Abeelen teaches the phototherapy monitoring device of claim 1, as indicated hereinabove.  Van Abeelen does not explicitly teach the limitation of instant claim 3, that is wherein the at least one electronic processor is further programmed to: apply a model to the current bilirubin level measurement to estimate a time at which the safe bilirubin level will be reached.
Van Abeelen does teach that the user interface may provide information to the caregiver, such as the current TSB level, the TSB level trend and/or the TSB level as a function of time (Page 9, lines 28-29).  Van Abeelen teaches that the trend of the TSB level could be shown as increasing or decreasing and may be combined with an indication of the speed at which it is increasing or decreasing (page 9, lines 29-31).  Van Abeelen further teaches that the user interface may also display a recommendation to the caregiver to change the settings of the phototherapy device in order to optimize treatment (page 9, lines 31-33).  Van Abeelen also teaches that if the data indicates that the TSB is below a predetermined threshold, the controller may decrease the intensity of the light source or deactivate additional light sources that were previously active (page 9, lines 10-14). 
Ciurczak teaches a system for predicting blood constituent values in a patient which includes a remote wireless noninvasive spectral device (abstract).  Ciurczak explains that the remote invasive device generates a constituent value for the patient, while the central processing device predicts a blood constituent value based upon the spectral scan and the constituent value (abstract).  Ciurczak teaches that in order to accurately predict blood constituent levels using a noninvasive spectroscopic technique, a dynamic modeling equation is needed (paragraph [0025]).  Ciurczak teaches that a constituent value can be a level of bilirubin (paragraph [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented into Van Abeelen’s phototherapy monitoring device the feature of applying a model to estimate a time at which a safe bilirubin level is reached, as Ciurczak teaches and shows that using models to predict blood constituent values such as bilirubin is commonly known in the art.  One of ordinary skill in the art would have recognized that Van Abeelen could implement models due to the discussions of trend lines for bilirubin levels and bilirubin levels as a function of time (see page 9, lines 28-29 of Van Abeelen).  One of ordinary skill in the art would have found it obvious that using a model would allow the user of Van Abeelen’s phototherapy system to predict when a safe bilirubin level will be reached.  One of ordinary skill in the art would desire such a feature in order to be prepared for when the controller may decrease the intensity of the light source or deactivate additional light sources that were previously active (see page 9, lines 10-14 of Van Abeelen).
Therefore, claim 3 is unpatentable over Van Abeelen, et al. and Ciurczak, et al.

Regarding claim 6, Van Abeelen teaches the phototherapy monitoring device of claim 1, as indicated hereinabove.  Van Abeelen does not explicitly teach the limitation of instant claim 6, that is wherein the at least one electronic processor is further programmed to: calibrate the one or more photodetectors with bilirubin levels obtained from blood of the patient.
Ciurczak teaches a system for predicting blood constituent values in a patient which includes a remote wireless noninvasive spectral device (abstract).  Ciurczak explains that the remote invasive device generates a constituent value for the patient, while the central processing device predicts a blood constituent value based upon the spectral scan and the constituent value (abstract).  Ciurczak teaches that a constituent value can be a level of bilirubin (paragraph [0025]).  Ciurczak teaches that in all spectroscopic techniques, calibration samples must be run before an analysis is conducted (paragraph [0019]).  Ciurczak teaches that a modeling equation (often referred to as a calibration model) that reflects the individual patient’s blood constituent profile is generated by scanning a number of blood constituent samples to generate a set of calibration data, and then processing the data to obtain the modeling equation (paragraph [0019]).  Ciurczak teaches that most systems that require study are dynamic and require frequent recalibration (paragraph [0020]).  Ciurczak further teaches that one or more algorithms are performed on calibration data sets to obtain corresponding modeling equations for predicting the amount of blood constituent in a sample (paragraph [0112]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the processor of Van Abeelen’s phototherapy system to calibrate the one or more photodetectors with bilirubin values obtained from the blood of the patient, as Ciurczak teaches such a feature for a system for predicting blood constituent values such as bilirubin, because doing so would allow for improved accuracy in measuring bilirubin levels of the user.
Therefore, claim 6 is unpatentable over Van Abeelen, et al. and Ciurczak, et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Abeelen, et al. (WO 2018/060069) (cited in IDS) and Ciurczak, et al. (WO 2004/023974) (cited in IDS), further in view of Taylor, et al. (U.S PGPub No. 2015/0359459).
Regarding claim 4, Van Abeelen, in view of Ciurczak, renders obvious the phototherapy monitoring device of claim 3, as indicated above.  Neither Van Abeelen nor Ciurczak teach the limitation of instant claim 4, that is wherein the model is a linear model further receiving as inputs at least patient age, patient skin color, and the safe bilirubin level.
Taylor teaches analogous art teaching systems, methods, and devices for estimating bilirubin levels (abstract).  Taylor teaches that the methods account for diversity in skin tones as well as different lighting conditions, thereby improving the accuracy and flexibility of non-invasive bilirubin level estimation (paragraph [0037]).  Taylor teaches (Figure 1A) guidelines for the use of phototherapy to treat neonatal jaundice (paragraph [0038]).  Taylor teaches that the guidelines can be used by a medical professional to determine the appropriate course of treatment, based on the infant’s age, total serum bilirubin (TSB), number of weeks of gestation, and other risk factors (paragraph [0038]).  Taylor teaches that (Figure 1A) the curves of Figure 1A indicate exemplary treatment thresholds for low risk, medium risk, and high risk infants (paragraph [0038]).  Taylor teaches (Figure 9B, element 950) a method for estimating the bilirubin level in a patient (paragraph [0061]).  Taylor teaches that the determined skin color can be used as an input to suitable machine learning regressions (paragraph [0063]).  Taylor teaches that the regression algorithm can employ several different types of regressions that are parametric, non-parametric, and mixed (paragraph [0064]).  Taylor further teaches that the output of the regression and the age of the patient are used to categorize the bilirubin value as low risk, intermediate low risk, intermediate high risk or high risk using the Bhutani nomogram (paragraph [0064]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented in Van Abeelen’s phototherapy system, modified by Ciurczak, the model with inputs of at least patient age, patient skin color, and the safe bilirubin level, because Taylor teaches such a model.  One of ordinary skill in the art would have recognized that the model could be linear as Ciurczak teaches that multiple linear regression analysis algorithms are used to obtain corresponding modeling equations for predicting the amount of blood constituent in a sample (see paragraph [0112] of Ciurczak).  One of ordinary skill in the art would have also realized the opportunity for the regression algorithm employed by Taylor to be linear as Taylor teaches the possibility of the regression algorithm being non-parametric (see paragraph [0064] of Taylor).  One of ordinary skill in the art would have wanted to account for factors such as skin tones, age, and safe bilirubin levels (e.g., risk levels) to account for diversity and improve the accuracy and flexibility of non-invasive bilirubin level estimation.
Therefore, claim 4 is unpatentable over Van Abeelen, et al., Ciurczak, et al., and Taylor, et al.

Claims 9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Abeelen, et al. (WO 2018/060069) (cited in IDS) in view of Pareddy, et al. (U.S PGPub No. 2020/0163602).
Regarding claim 9, Van Abeelen teaches the phototherapy monitoring device of any one of claim 1, as indicated hereinabove.  Van Abeelen does not explicitly teach the limitations of instant claim 9, that is wherein: the one or more light sources of the optical bilirubin sensor are operative to generate first probe light at a first wavelength and second probe light at a second wavelength different from the first wavelength; the one or more photodetectors are arranged on or in the housing to detect respective intensities of the first and second probe light reflected from the skin of the patient; and the at least one electronic processor is programmed to continuously generate the current 4bilirubin level measurement from the intensities of the detected first and second probe light reflected from the skin of the patient.
	Pareddy teaches apparatuses and methods for non-invasive monitoring and tracking of infants’ vital health parameters, and for raising alerts on prediction or detection of one or more predefined health conditions (abstract).  Pareddy teaches determining a value representing presence of bilirubin in the subject’s blood, wherein said value is based on a ration of (i) reflectance or absorbance readings obtained from blue spectrum wavelengths, to (ii) reflectance or absorbance readings obtained from at least one of red and infrared spectrum wavelengths (paragraph [0009]).  Pareddy teaches (Figure 1, elements 100, 102, 104, and 106) a sensing apparatus that includes a processor or microcontroller, a first illumination source-photodetector pair, and an optional second illumination source-photodetector pair (paragraph [0036]). Pareddy teaches (Figure 1, elements 104 and 106) that the second illumination source photodetector pair comprises an illumination source capable of generating wavelengths in the 455 and 485 nm (blue wavelengths) range (paragraph [0055]).  Pareddy further teaches (Figure 1, element 102) that the processor or controller may be configured to determine a value corresponding to presence of bilirubin in the subject’s blood, based on a ratio of reflectance readings corresponding to the blue spectrum emissions and one of the red and infrared spectrum emissions from the first illumination source (paragraph [0055]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the features of one or more light sources operative to emit first and second wavelengths to determine bilirubin levels based on the reflected light received by the one or more photodetectors, as Pareddy teaches such a feature.  One of ordinary skill in the art would desire using multiple wavelengths because doing so would allow for the possibility of performing other measurements such as SpO2 and heart rate and would potentially allow for the inclusion of multiple factors in determining the bilirubin level (see at least paragraphs [0007] and [0066] of Pareddy).  Including such a feature of Pareddy would allow for Van Abeelen’s phototherapy system to account for other parameters of the patient and could lead to improved accuracy levels of bilirubin measurements.
Therefore, claim 9 is unpatentable over Van Abeelen, et al. and Pareddy, et al.

Regarding claim 12, Van Abeelen teaches (Figure 1, Figure 4, element 40) a phototherapy monitoring device (abstract; page 6, lines 16-23; page 8, lines 24-29), comprising: (Figure 1, element 20 – housing; Figure 7, element 58 – phototherapy blanket, e.g., housing) a housing configured for attachment to a patient (page 4, lines 22-27; page 10, lines 26-32; page 7, lines 31-33); and (Figure 7, element 44) at least one electronic processor (page 8, lines 24-25), programmed to: generate an indication of whether the continuously estimated bilirubin level in the patient has decreased to a safe level (page 9, lines 21-34 – the user interface may provide information to the caregiver, such as the current TSB level.  The user interface may provide a recommendation accompanied by a visible or audible alarm intended to alert the user that more preferable settings are available (therefore, inversely the user interface provides notification of satisfying a safe bilirubin level)).  Van Abeelen does not specifically teach the limitations of instant claim 12, that is wherein the phototherapy monitoring device comprises at least two illuminators secured to the housing and arranged to emit light towards at least a portion of the patient, a first illuminator being configured to emit light at a first wavelength and a second illuminator being configured to emit light at a second, different wavelength; a photodetector configured to measure intensities of light reflected from the patient at the first and second wavelengths; and wherein the processor is programmed to continuously estimate a bilirubin level in the patient by comparing the measured intensity of light at the first and second wavelengths.
Pareddy teaches apparatuses and methods for non-invasive monitoring and tracking of infants’ vital health parameters, and for raising alerts on prediction or detection of one or more predefined health conditions (abstract).  Pareddy teaches determining a value representing presence of bilirubin in the subject’s blood, wherein said value is based on a ration of (i) reflectance or absorbance readings obtained from blue spectrum wavelengths, to (ii) reflectance or absorbance readings obtained from at least one of red and infrared spectrum wavelengths (paragraph [0009]).  Pareddy teaches (Figure 1, elements 100, 102, 104, and 106) a sensing apparatus that includes a processor or microcontroller, a first illumination source-photodetector pair, and an optional second illumination source-photodetector pair (paragraph [0036]). Pareddy teaches (Figure 1, elements 104 and 106) that the second illumination source photodetector pair comprises an illumination source capable of generating wavelengths in the 455 and 485 nm (blue wavelengths) range (paragraph [0055]).  Pareddy further teaches (Figure 1, element 102) that the processor or controller may be configured to determine a value corresponding to presence of bilirubin in the subject’s blood, based on a ratio of reflectance readings corresponding to the blue spectrum emissions and one of the red and infrared spectrum emissions from the first illumination source (paragraph [0055]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the features of one or more light sources operative to emit first and second wavelengths to determine bilirubin levels based on the reflected light received by the one or more photodetectors, as Pareddy teaches such a feature.  One of ordinary skill in the art would desire using multiple wavelengths because doing so would allow for the possibility of performing other measurements such as SpO2 and heart rate and would potentially allow for the inclusion of multiple factors in determining the bilirubin level (see at least paragraphs [0007] and [0066] of Pareddy).  Including such a feature of Pareddy would allow for Van Abeelen’s phototherapy system to account for other parameters of the patient and could lead to improved accuracy levels of bilirubin measurements.
Therefore, claim 12 is unpatentable over Van Abeelen, et al. and Pareddy, et al.

Regarding claim 13, Van Abeelen, in view of Pareddy, renders obvious the device of claim 12, as indicated hereinabove.  Van Abeelen teaches the limitations of instant claim 13, that is wherein the device is further including: (Figures 4 and 7, element 44) a display screen disposed on the housing (page 9, lines 21-34; page 10, lines 26-32); wherein the at least one electronic processor is further programmed to control the display screen to output the generated indication as a displayed message (page 9, lines 21-34 – the controller may comprise a user interface for informing the caregiver of the TSB measurements.  The user interface may provide information to the caregiver, such as the current TSB level, the TSB level trend and/or the TSB level as a function of time).
Therefore, claim 13 is unpatentable over Van Abeelen, et al. and Pareddy, et al.

Regarding claim 14, Van Abeelen, in view of Pareddy, renders obvious the device of claim 12, as indicated hereinabove.  Van Abeelen also teaches the limitations of instant claim 14, that is wherein the device is further including: (Figures 4 and 7, element 44) a display screen disposed on the housing (page 9, lines 21-34; page 10, lines 26-32); wherein the at least one electronic processor is further programmed to control the display screen to output the continuously estimated bilirubin level (page 9, lines 21-34 – the controller may comprise a user interface for informing the caregiver of the TSB measurements.  The user interface may provide information to the caregiver, such as the current TSB level, the TSB level trend and/or the TSB level as a function of time).
Therefore, claim 14 is unpatentable over Van Abeelen, et al. and Pareddy, et al.

Regarding claim 15, Van Abeelen, in view of Pareddy, renders obvious the device of claim 12, as indicated hereinabove.  Van Abeelen further teaches the limitation of instant claim 15, that is wherein the device is further including: an alert light disposed on a portion of the housing (page 9, lines 21-34 – This recommendation may be accompanied by a visible or audible alarm to alert the user that more preferable settings are available); wherein the at least one electronic processor is further programmed to control the alert light to output the generated indication by illuminating the alert light (page 9, lines 21-34 – the user interface may provide information to the caregiver, such as the current TSB level.  The user interface may provide a recommendation accompanied by a visible or audible alarm intended to alert the user that more preferable settings are available (therefore, inversely the user interface provides notification of satisfying a safe bilirubin level)).
Therefore, claim 15 is unpatentable over Van Abeelen, et al. and Pareddy, et al.

Regarding claim 16, Van Abeelen, in view of Pareddy, renders obvious the device of claim 12, as indicated hereinabove.  Van Abeelen further teaches the limitations of instant claim 16, that is wherein the at least one electronic processor is further programmed to: control a phototherapy device to stop emitting phototherapy light or adjust a rate at which phototherapy light is emitted when the estimated bilirubin level has decreased to the safe level (page 9, lines 10-14 – when treatment is no longer necessary, i.e., safe level).
Therefore, claim 16 is unpatentable over Van Abeelen, et al. and Pareddy, et al.

Regarding claim 17, Van Abeelen, in view of Pareddy, renders obvious the device of claim 12, as indicated hereinabove.  Van Abeelen teaches the limitations of instant claim 17, that is wherein (Figures 1, 4, and 7, elements 10 and 20) the housing includes a top face, a bottom face, and a plurality of side faces disposed between the top and bottom faces (page 7, lines 31-33; page 8, lines 3-5), and (Figures 1, 4, and 7, elements 10, 12, and 20 – see annotated Figure 7 below) the housing is configured for attachment to a patient with the bottom face contacting the patient; wherein the at least two illuminators and the photodetector are mounted in at least one of the side faces (page 7, lines 31-33; page 8, lines 3-5; page 10, lines 26-32).

    PNG
    media_image1.png
    252
    413
    media_image1.png
    Greyscale

Annotated Figure 7
Therefore, claim 17 is unpatentable over Van Abeelen, et al. and Pareddy, et al.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Van Abeelen, et al. (WO 2018/060069) (cited in IDS) and Pareddy, et al. (U.S PGPub No. 2020/0163602), further in view of Ciurczak, et al. (WO 2004/023974) (cited in IDS) and Taylor, et al. (U.S PGPub No. 2015/0359459).
Regarding claim 18, Van Abeelen, in view of Pareddy, renders obvious the device of claim 12, as indicated hereinabove.  Neither Van Abeelen nor Pareddy explicitly teach the limitation of instant claim 18, that is wherein the at least one electronic processor is further programmed to: apply a linear model to the continuously estimated bilirubin level in the patient to 6determine a remaining amount of time for phototherapy, the model further receiving as inputs at least patient age, patient skin color, and the safe level.
Ciurczak teaches a system for predicting blood constituent values in a patient which includes a remote wireless noninvasive spectral device (abstract).  Ciurczak explains that the remote invasive device generates a constituent value for the patient, while the central processing device predicts a blood constituent value based upon the spectral scan and the constituent value (abstract).  Ciurczak teaches that a constituent value can be a level of bilirubin (paragraph [0025]).  Ciurczak further teaches that one or more algorithms are performed on calibration data sets to obtain corresponding modeling equations for predicting the amount of blood constituent in a sample (paragraph [0112]).  Ciurczak teaches that preferable the algorithms include multiple linear regression analysis (paragraph [0112]).
Taylor teaches analogous art teaching systems, methods, and devices for estimating bilirubin levels (abstract).  Taylor teaches that the methods account for diversity in skin tones as well as different lighting conditions, thereby improving the accuracy and flexibility of non-invasive bilirubin level estimation (paragraph [0037]).  Taylor teaches (Figure 1A) guidelines for the use of phototherapy to treat neonatal jaundice (paragraph [0038]).  Taylor teaches that the guidelines can be used by a medical professional to determine the appropriate course of treatment, based on the infant’s age, total serum bilirubin (TSB), number of weeks of gestation, and other risk factors (paragraph [0038]).  Taylor teaches that (Figure 1A) the curves of Figure 1A indicate exemplary treatment thresholds for low risk, medium risk, and high risk infants (paragraph [0038]).  Taylor teaches (Figure 9B, element 950) a method for estimating the bilirubin level in a patient (paragraph [0061]).  Taylor teaches that the determined skin color can be used as an input to suitable machine learning regressions (paragraph [0063]).  Taylor teaches that the regression algorithm can employ several different types of regressions that are parametric, non-parametric, and mixed (paragraph [0064]).  Taylor further teaches that the output of the regression and the age of the patient are used to categorize the bilirubin value as low risk, intermediate low risk, intermediate high risk or high risk using the Bhutani nomogram (paragraph [0064]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented in Van Abeelen’s phototherapy system, modified by Pareddy, the model with inputs of at least patient age, patient skin color, and the safe bilirubin level, because Taylor teaches such a model.  One of ordinary skill in the art would have recognized that the model could be linear as Ciurczak teaches that multiple linear regression analysis algorithms are used to obtain corresponding modeling equations for predicting the amount of blood constituent in a sample (see paragraph [0112] of Ciurczak).  One of ordinary skill in the art would have also realized the opportunity for the regression algorithm employed by Taylor to be linear as Taylor teaches the possibility of the regression algorithm being non-parametric (see paragraph [0064] of Taylor).  One of ordinary skill in the art would have wanted to account for factors such as skin tones, age, and safe bilirubin levels (e.g., risk levels) to account for diversity and improve the accuracy and flexibility of non-invasive bilirubin level estimation.
Therefore, claim 18 is unpatentable over Van Abeelen, et al., Pareddy, et al., Ciurczak, et al., and Taylor, et al.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Abeelen, et al. (WO 2018/060069) (cited in IDS) and Pareddy, et al. (U.S PGPub No. 2020/0163602), further in view of Ciurczak, et al. (WO 2004/023974) (cited in IDS).
Regarding claim 19, Van Abeelen, in view of Pareddy, renders obvious the device of claim 12, as indicated hereinabove.  Neither Van Abeelen nor Pareddy teach the limitation of instant claim 19, that is wherein the at least one electronic processor is further programmed to: calibrate the photodetector with bilirubin levels obtained from blood of the patient.
Ciurczak teaches a system for predicting blood constituent values in a patient which includes a remote wireless noninvasive spectral device (abstract).  Ciurczak explains that the remote invasive device generates a constituent value for the patient, while the central processing device predicts a blood constituent value based upon the spectral scan and the constituent value (abstract).  Ciurczak teaches that a constituent value can be a level of bilirubin (paragraph [0025]).  Ciurczak teaches that in all spectroscopic techniques, calibration samples must be run before an analysis is conducted (paragraph [0019]).  Ciurczak teaches that a modeling equation (often referred to as a calibration model) that reflects the individual patient’s blood constituent profile is generated by scanning a number of blood constituent samples to generate a set of calibration data, and then processing the data to obtain the modeling equation (paragraph [0019]).  Ciurczak teaches that most systems that require study are dynamic and require frequent recalibration (paragraph [0020]).  Ciurczak further teaches that one or more algorithms are performed on calibration data sets to obtain corresponding modeling equations for predicting the amount of blood constituent in a sample (paragraph [0112]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have programmed the processor of Van Abeelen’s phototherapy system, modified by Pareddy, to calibrate the one or more photodetectors with bilirubin values obtained from the blood of the patient, as Ciurczak teaches such a feature for a system for predicting blood constituent values such as bilirubin, because doing so would allow for improved accuracy in measuring bilirubin levels of the user.
Therefore, claim 19 is unpatentable over Van Abeelen, et al., Pareddy, et al., and Ciurczak, et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Abeelen, et al. (WO 2018/060069) (cited in IDS) in view of Pareddy, et al. (U.S PGPub No. 2020/0163602), Ciurczak, et al. (WO 2004/023974) (cited in IDS), and Taylor, et al. (U.S PGPub No. 2015/0359459).
Regarding claim 20, Van Abeelen teaches (Figure 1, Figure 4, element 40) a method of monitoring phototherapy delivered to a patient (abstract; page 6, lines 16-23; page 8, lines 24-29), the method comprising: (Figure 7, element 44) with at least one electronic processor (page 8, lines 24-25): generate an indication of whether the continuously estimated bilirubin level in the patient has decreased to a safe level based on the continuously estimated bilirubin level (page 9, lines 21-34 – the user interface may provide information to the caregiver, such as the current TSB level.  The user interface may provide a recommendation accompanied by a visible or audible alarm intended to alert the user that more preferable settings are available (therefore, inversely the user interface provides notification of satisfying a safe bilirubin level)).  Van Abeelen does not teach the limitations of instant claim 20, that is wherein the method comprises with at least two illuminators secured to a housing attached to the patient, emitting light towards at least a portion of the patient at a first wavelength and a second, different wavelength; with at least two photodetectors, measuring intensities of light reflected from the patient at the first and second wavelengths; and wherein the processor is configured to continuously estimate a bilirubin level in the patient by comparing the measured intensity of light at the first and second wavelength; apply a linear model to the continuously estimated bilirubin level in the patient to determine a remaining amount of time for phototherapy, the model further receiving as inputs at least patient age, patient skin color, and the safe level.7
Pareddy teaches apparatuses and methods for non-invasive monitoring and tracking of infants’ vital health parameters, and for raising alerts on prediction or detection of one or more predefined health conditions (abstract).  Pareddy teaches determining a value representing presence of bilirubin in the subject’s blood, wherein said value is based on a ration of (i) reflectance or absorbance readings obtained from blue spectrum wavelengths, to (ii) reflectance or absorbance readings obtained from at least one of red and infrared spectrum wavelengths (paragraph [0009]).  Pareddy teaches (Figure 1, elements 100, 102, 104, and 106) a sensing apparatus that includes a processor or microcontroller, a first illumination source-photodetector pair, and an optional second illumination source-photodetector pair (paragraph [0036]). Pareddy teaches (Figure 1, elements 104 and 106) that the second illumination source photodetector pair comprises an illumination source capable of generating wavelengths in the 455 and 485 nm (blue wavelengths) range (paragraph [0055]).  Pareddy further teaches (Figure 1, element 102) that the processor or controller may be configured to determine a value corresponding to presence of bilirubin in the subject’s blood, based on a ratio of reflectance readings corresponding to the blue spectrum emissions and one of the red and infrared spectrum emissions from the first illumination source (paragraph [0055]).  
Ciurczak teaches a system for predicting blood constituent values in a patient which includes a remote wireless noninvasive spectral device (abstract).  Ciurczak explains that the remote invasive device generates a constituent value for the patient, while the central processing device predicts a blood constituent value based upon the spectral scan and the constituent value (abstract).  Ciurczak teaches that a constituent value can be a level of bilirubin (paragraph [0025]).  Ciurczak further teaches that one or more algorithms are performed on calibration data sets to obtain corresponding modeling equations for predicting the amount of blood constituent in a sample (paragraph [0112]).  Ciurczak teaches that preferable the algorithms include multiple linear regression analysis (paragraph [0112]).
Taylor teaches analogous art teaching systems, methods, and devices for estimating bilirubin levels (abstract).  Taylor teaches that the methods account for diversity in skin tones as well as different lighting conditions, thereby improving the accuracy and flexibility of non-invasive bilirubin level estimation (paragraph [0037]).  Taylor teaches (Figure 1A) guidelines for the use of phototherapy to treat neonatal jaundice (paragraph [0038]).  Taylor teaches that the guidelines can be used by a medical professional to determine the appropriate course of treatment, based on the infant’s age, total serum bilirubin (TSB), number of weeks of gestation, and other risk factors (paragraph [0038]).  Taylor teaches that (Figure 1A) the curves of Figure 1A indicate exemplary treatment thresholds for low risk, medium risk, and high risk infants (paragraph [0038]).  Taylor teaches (Figure 9B, element 950) a method for estimating the bilirubin level in a patient (paragraph [0061]).  Taylor teaches that the determined skin color can be used as an input to suitable machine learning regressions (paragraph [0063]).  Taylor teaches that the regression algorithm can employ several different types of regressions that are parametric, non-parametric, and mixed (paragraph [0064]).  Taylor further teaches that the output of the regression and the age of the patient are used to categorize the bilirubin value as low risk, intermediate low risk, intermediate high risk or high risk using the Bhutani nomogram (paragraph [0064]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the features of one or more light sources operative to emit first and second wavelengths to determine bilirubin levels based on the reflected light received by the one or more photodetectors, as Pareddy teaches such a feature.  One of ordinary skill in the art would desire using multiple wavelengths because doing so would allow for the possibility of performing other measurements such as SpO2 and heart rate and would potentially allow for the inclusion of multiple factors in determining the bilirubin level (see at least paragraphs [0007] and [0066] of Pareddy).  Including such a feature of Pareddy would allow for Van Abeelen’s phototherapy system to account for other parameters of the patient and could lead to improved accuracy levels of bilirubin measurements. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented into Van Abeelen’s phototherapy monitoring device the feature of applying a model to estimate a time at which a safe bilirubin level is reached, as Ciurczak teaches and shows that using models to predict blood constituent values such as bilirubin is commonly known in the art.  One of ordinary skill in the art would have recognized that Van Abeelen could implement models due to the discussions of trend lines for bilirubin levels and bilirubin levels as a function of time (see page 9, lines 28-29 of Van Abeelen).  One of ordinary skill in the art would have found it obvious that using a model would allow the user of Van Abeelen’s phototherapy system to predict when a safe bilirubin level will be reached.  One of ordinary skill in the art would desire such a feature in order to be prepared for when the controller may decrease the intensity of the light source or deactivate additional light sources that were previously active (see page 9, lines 10-14 of Van Abeelen).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented in Van Abeelen’s phototherapy system, modified by Pareddy and Ciurczak, the model with inputs of at least patient age, patient skin color, and the safe bilirubin level, because Taylor teaches such a model.  One of ordinary skill in the art would have recognized that the model could be linear as Ciurczak teaches that multiple linear regression analysis algorithms are used to obtain corresponding modeling equations for predicting the amount of blood constituent in a sample (see paragraph [0112] of Ciurczak).  One of ordinary skill in the art would have also realized the opportunity for the regression algorithm employed by Taylor to be linear as Taylor teaches the possibility of the regression algorithm being non-parametric (see paragraph [0064] of Taylor).  One of ordinary skill in the art would have wanted to account for factors such as skin tones, age, and safe bilirubin levels (e.g., risk levels) to account for diversity and improve the accuracy and flexibility of non-invasive bilirubin level estimation.
Therefore, claim 20 is unpatentable over Van Abeelen, et al., Pareddy, et al., Ciurczak, et al., and Taylor, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clemente, et al. (U.S PGPub No. 2016/0012610) teaches a system and method for determining bilirubin levels in an individual based on skin coloration.  Molcho, et al. (U.S PGPub No. 2013/0023742) teaches a transcutaneous non-invasive device and method for measuring bilirubin levels.  Duggins (U.S PGPub No. 2018/0243583) teaches embodiments of systems and methods for an integrated phototherapy system.  Graves, et al. (U.S Patent No. 6,088,087) teaches an apparatus and method for transcutaneous measurement of a substance within a body.  DeWitt, et al. (U.S Patent No. 4,029,085) teaches a method for determining the bilirubin concentration in the blood serum of a person from measurement of the spectral reflectance of the skin.  Dixon, et al. (WO 2019/126470) teaches various arrangements for measuring an amount of bilirubin in blood.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792